             Case 20-11930-BLS       Doc 23-5    Filed 09/30/20    Page 1 of 1

                                Additional Service Party List


VIA REGULAR MAIL

Adrian R. M. Upton                                West Pratt Holdings, LLC
80 Highland Park Drive                            Attn: Robert C. Embry, Jr.
Dundas, Ontario L9H 6G8                           111 South Calvert Street, Suite 2300
                                                  Baltimore, MD 21202
Airport II Property Management LLC
1762 Technology Drive, Suite 126
San Jose, CA 95110
Cathco, Inc.
Attn: Sarah Fischell
71 Riverlawn Drive
Fair Haven, NJ 07704
David R. Fischell
71 Riverlawn Drive
Fair Haven, NJ 07704
Department of Veteran Affairs
Financial Services Center
PO Box 149971
Austin, TX 78714
IPFS Corporation of CA
1055 Broadway, 11th Flr
Kansas City, MO 64105
LaunchPort, LLC
101 W. Dickman St., Suite 900
Baltimore, MD 21230
Leaf Capital Funding, LLC
PO Box 5066
Hartford, CT 06115
NeuroPace, Inc.
455 North Bernardo Avenue
Mountain View, CA 94043
Robert E. Fischell
14600 Viburnum Drive
Dayton, MD 21036
Scott J.S. Fischell
392 Deerpath Drive
Hardy, VA 24101
